law claims so the claim does not invoke "a substantive right created by federal bankruptcy

law or one which could not exist outside ofbankruptcy." In re Galaz, 765 F.3d 426, 431 (5 th

Cir.2014) (citation omitted). Third, this action was commenced in state court, and finally,

there is nothing to show the matter could not be timely adjudicated in state court.

       For these reasons and those set forth in the Magistrate Judge's R eport and

Recommendation,

        IT IS ORDERED that the Plaintiff's Motion to Remand (Doc. 8) is GRANTED and this

case is REMANDED to the 28 th Judicial District Court from whence it was originally removed.

       IT IS FURTHER ORDERED that Defendants' Motion to Dismiss is DENIED based

upon the court's finding oflack ofjurisdiction and Defendant's Motion for Oral Argument (Doc.

41) is DENIED as MOOT.

       SIGNED this          day ofFebruary 2019, at Alexandria, Louisiana.




                                                 3
